Citation Nr: 1515296	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic muscle strain, right knee.

2.  Entitlement to a rating in excess of 10 percent for chronic muscle strain, right hip.

3.  Entitlement to a rating in excess of 10 percent prior to March 23, 2013, and in excess of 20 percent thereafter for chronic muscle strain, left hip.

4.  Entitlement to a rating in excess of 10 percent prior to July 29, 2009, and in excess of 20 percent thereafter for chronic muscle strain, low back.

5.  Entitlement to higher ratings for muscle strain, medial meniscectomy, and post-traumatic arthritis of the left knee, currently assigned a 20 percent rating for instability and a 10 percent rating for limitation of motion.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.  The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, the Veteran has been service connected for a left knee disability since September 1982.  In October 2007, the Veteran initiated a claim for service connection for bilateral hip, lower back, and right knee disability, secondary to his service-connected left knee disability.  An October 2008 rating decision awarded service connection for these disabilities; however, the Veteran requested reconsideration of the assigned disability evaluations in July 2009.  Then, in October 2013 the Veteran initiated a claim for entitlement to a total rating based on individual unemployability based on the aforementioned disabilities. 

The Veteran has undergone VA examinations in November 2007, September 2009, March 2010, and March 2013.  During each of these examinations, the Veteran endorsed experiencing frequent episodic flare-ups of severe pain.  During his most recent March 2013 VA examinations, the examiner stated the Veteran's pain could cause significant functional limitations during a flare-up.  

The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion (ROM) loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Although the VA examiners indicated the Veteran experiences flare-ups, which could limit joint function, they have not indicated whether such functional loss could be expressed in terms of the degree of additional ROM loss due to pain on use during flare-ups.  Therefore, the Board has determined that the Veteran should be afforded new VA examinations to adequately address this question.  In the course of these examinations, the examiner should also address the cumulative functional impact of these disabilities upon the Veteran's ability to obtain and maintain substantially gainful employment.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected bilateral knee, bilateral hip, and lower back disabilities and the impact of the disabilities on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare ups and on repeated use.

The RO or the AMC should also obtain an assessment of the functional impact of the service-connected disabilities on the Veteran's employability from the VA examiner.  

Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

The rationale for the opinion also must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




